Exhibit 10.10 Execution Version OFFICE LEASE by and between EOS DEVELOPMENT 1 LLC , a Delaware limited liability company as LANDLORD and GREATBATCH LTD . , a New York corporation as TENANT EOS AT INTERLOCKEN BROOMFIELD, COLORADO SUITE 310 December 2 , 5 1. LEASED PREMISES 1 2. TERM 2 3. RENT 2 4. SECURITY DEPOSIT 2 5. USE 3 6. OPERATING EXPENSES 5 7. UTILITIES AND SERVICES 11 8. MAINTENANCE AND REPAIRS 12 9. ALTERATIONS AND ADDITIONS 13 INSURANCE 17 INDEMNITY 18 DAMAGE, DESTRUCTION AND BUSINESS INTERRUPTION 19 TENANT'S TAXES 20 COMMON AREAS; FITNESS CENTER 21 ASSIGNMENT AND SUBLETTING 22 TENANT'S DEFAULT 25 LANDLORD'S DEFAULT 27 CONDEMNATION 28 SUBORDINATION; ESTOPPEL CERTIFICATES 28 QUIET ENJOYMENT 29 FORCE MAJEURE 29 GENERAL PROVISIONS 30 RIDER 1 RIDER 1 – TENANT ALLOWANCE; THE TENANT WORK RIDER 1 – ABATED RENT PERIOD; CONTROLLABLE EXPENSES RIDER 1 – PERMITTED TRANSFER RIDER 1 – DIRECTORY BOARD AND SUITE-ENTRY SIGNAGE RIDER 1 – OPTION TO RENEW RIDER 1 – RIGHT OF FIRST REFUSAL RIDER 1 – - ii - EXHIBITS, SCHEDULES AND OTHER ATTACHMENTS EXHIBIT “ A ” LEGAL DESCRIPTION EXHIBIT “ B ” FLOOR PLAN OF LEASED PREMISES EXHIBIT “ C ” COMMENCEMENT DATE MEMORANDUM EXHIBIT “ D ” RULES AND REGULATIONS EXHIBIT “ E ” ENVIRONMENTAL MANAGEMENT PLAN EXHIBIT “ F ” TENANT CONSTRUCTION AGREEMENT EXHIBIT “G” GUARANTY OF LEASE RIDER 1 ADDITIONAL PROVISIONS - iii - EOS AT INTERLOCKEN SUMMARY OF BASIC LEASE INFORMATION This Summary of Basic Lease Information (the “ Summary ”) is hereby incorporated by reference into and made a part of the attached Office Lease. Each reference in the Office Lease to any term of this Summary shall have the meaning as set forth in this Summary for such term. In the event of a conflict between the terms of this Summary and the Office Lease, the terms of the Office Lease shall prevail. Any initially capitalized terms used herein and not otherwise defined herein shall have the meaning as set forth in the Office Lease. TERMS OF LEASE (References are to the Office Lease) DESCRIPTION 1. Effective Date: November 25,2015 2. Landlord: EOS DEVELOPMENT 1 LLC, a Delaware limited liability company 3. Address of Landlord: c/o Hines Interests Limited Partnership 1515 Wynkoop, Suite 800 Denver, Colorado 80202 Attention: Jay W. Despard Telephone: 720.932.0522 Facsimile: 720.932.1565 with copies to: c/o Hines Interests Limited Partnership 2800 Post Oak Blvd. Houston, Texas 77056 Attention: Jeffrey C. Hines Facsimile: 713.966.2020 c/o Hines Interests Limited Partnership 1515 Wynkoop Street, Suite 390 Denver, Colorado 80202 Attention: Liz Taylor Telephone: 303.573.8800 Facsimile: 303.573.8808 4. Tenant: GREATBATCH LTD., a New York Corporation 5. Address of Tenant: Greatbatch LTD. 105 Edgeview Drive, Suite 310 Broomfield, Colorado 80021 Attention: Office Manager 6. Leased Premises (
